Citation Nr: 9921200	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  95-14 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a sinusotomy with sinusitis.

2.  Entitlement to a compensable rating for scarring of the face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1984 to 
January 1992.
 
This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  This case was remanded 
by the Board in March 1997; it was returned to the Board in June 
1999.


REMAND

Briefly, the Board's March 1997 remand requested that the RO 
schedule the veteran for a hearing before a traveling member of 
the Board pursuant to his request for such a hearing on his VA 
Form 9 dated in April 1995.  The veteran was subsequently 
scheduled for a video conference hearing in June 1999, but failed 
to attend.  The Board notes that the veteran has not waived his 
right to a travel Board hearing.

Accordingly, this case is REMANDED to the RO for the following 
action:

The veteran should be scheduled for a 
Board hearing at the RO.

Thereafter, the case should be returned to the Board for further 
appellate action, if 



otherwise in order.  No action is required of the veteran until 
he is otherwise notified by the RO. 



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


